Citation Nr: 0901670	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder, to include right shoulder pain.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, to include chronic low back pain.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, to include cervical spondylosis without myelopathy, 
and neck pain.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left hip 
disorder, to include chronic left hip pain.

5.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from July and August 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which, in part, denied entitlement to service 
connection for right shoulder pain, chronic low back pain, 
chronic left hip pain, and cervical spondylosis without 
myelopathy; and denied entitlement to special monthly 
compensation based on a loss of use of a creative organ.

For the reasons outlined below, the claims are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.

The issue of entitlement to special monthly compensation is 
deferred. 


REMAND

Historically, entitlement to service connection for back, 
neck and hip disorders were denied in a February 1996 rating 
decision.  While it was noted that the veteran's right 
shoulder was found to be normal by examination, the RO did 
not adjudicate this issue. An appeal was not perfected.  

Entitlement to service connection for a neck disorder was 
again denied in a June 1999 rating decision. In making that 
determination the RO cited the February 1996 rating decision.  
An appeal was not perfected.  

Entitlement to service connection for a neck disorder, lower 
back disorder, and right arm disorder were denied in a 
January 2000 rating decision.  An appeal was not perfected.  

As no appeal was perfected the above referenced rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002).  Hence, 
the Board has recharacterized the issues as shown on the 
title page.  38 U.S.C.A. § 5108 (West 2002).

In June and September 2004, and September 2008 correspondence 
VA notified the veteran regarding the requirements for 
entitlement to service connection under the Veterans Claims 
Assistance Act of 2000.  Unfortunately, VA failed to provide 
notice regarding the need to submit new and material 
evidence.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims held that 
notice must include the bases for the denial in the prior 
decisions and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  Id. at 9. Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

The above referenced correspondence did not explain to the 
veteran what specific element or elements were missing at the 
time of the last denials and what evidence would be necessary 
to substantiate that element or elements to establish service 
connection. At the time of the February 1996 and the January 
2000 decisions, the evidence of record consisted of service 
medical records, VA and private medical records, lay 
statements, and statements from the veteran, including 
applications for benefits. There was, however, nothing 
showing a neck, lower back, hip, or right shoulder injury or 
disability in the service medical records, and there was no 
competent evidence linking the claimed disorders to service.  

The veteran had been diagnosed with neck, lower back, hip, 
and right shoulder disabilities following his discharge from 
service.  Hence, the elements lacking at the time of the 
previous decisions were competent evidence of in- service 
neck, lower back, hip, and right shoulder disabilities, and 
competent evidence of a nexus between any post service neck, 
lower back, hip, and right shoulder disabilities and service. 
This is the notice that is necessary to comply with Kent.

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a letter to the 
veteran that informs him of evidence 
necessary to substantiate his application 
to reopen the claims for service 
connection for neck, lower back, hip, and 
right shoulder disabilities, what 
information and evidence must be 
submitted by the veteran, what 
information and evidence will be obtained 
by VA, and how disability evaluations and 
effective dates are assigned and the type 
of evidence which impacts those 
determinations. As to informing the 
veteran of the evidence necessary to 
substantiate his claim, the letter should 
include the following:

You were previously denied entitlement to 
service connection for neck, lower back, 
hip, and right shoulder disabilities in 
February 1996 and January 2000.  

February 1996 was the last time your 
claim for service connection for a hip 
disorder was denied; while January 2000 
was the last time your claim for service 
connection for a neck disorder, lower 
back disorder, and right arm disorder 
were denied. 

In order to reopen these claims you must 
submit new and material evidence.

* To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time. Although VA will make 
reasonable efforts to help you obtain 
currently existing evidence, we cannot 
provide a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.

* In order to be considered material, the 
additional existing evidence must pertain 
to the reason your claim was previously 
denied.

In a claim for service connection, you 
need to submit (1) competent evidence of 
in-service disease or injury, (2) 
competent evidence of a current 
disability, and (3) competent evidence of 
a relationship between the post service 
disability and a disease or injury in 
service.

2. After undertaking any other 
development deemed appropriate, the RO 
must readjudicate whether new and 
material evidence has been submitted to 
reopen the claims of entitlement to 
service connection for neck, lower back, 
hip, and right shoulder disabilities.  If 
the benefits sought are denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

